DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 11, 1422, 1427, and 1428, Fig. 13, 1442 and 1448, Fig. 16, 1521, and Fig. 18, 1541.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a setting unit configured to”, “a fixing unit configured to”, “a generating unit configured to”, and “a printing unit configured to” in claim 1 and “a display unit configured to” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki (US 2012/0086975).
Regarding claims 1 and 11, Ozaki discloses a printing method and a printing system comprising: 
a setting unit configured to set one or multiple pieces of first setting information in which setting values were collectively selected for a plurality of setting items (see Fig. 3 and paras 43-
a fixing unit configured to fix a setting value to a value stored at a particular point of time for one or more specified setting items of the setting items (see Fig. 11 and paras 52-54, an administrator can set fixed setting values prior to a user selecting a favorite/preset/default setting); 
a generating unit configured to generate second setting information based on the first setting information and the fixed setting value (see Fig. 8 and paras 52-56 and 63-67, registered preset setting values and fixed setting values are compared to each other and only those setting items that a user is allowed to change it displayed to the user and fixed setting items take precedence over default or preset setting items); and 
a printing unit configured to perform printing based on the second setting information (se Fig. 1 and paras 34 and 41, printer 1500 includes printing unit 17 that performs printing based on setting items).
Regarding claim 2, Ozaki further discloses wherein the generating unit reflects the fixed setting value in the one or more specified setting items to the first setting information to generate the second setting information (see paras 51-56 and 63-67, registered preset setting values and fixed setting values are compared to each other and only those setting items that a user is allowed to change it displayed to the user and fixed setting items take precedence over default or preset setting items).  
Regarding claim 3, Ozaki further discloses wherein the generating unit generates, as the second setting information, the first setting information in which a setting value matches the fixed setting value in the one or more specified setting items out of the one or multiple pieces of the first setting information (see paras 44-45 and 48-56, registered preset setting values and fixed setting values are compared to each other and only those setting items that a user is 
Regarding claim 4, Ozaki further discloses wherein the generating unit further generates, as the second setting information, the first setting information in which a setting value matches a setting value set as a default for the one or more specified setting items out of the one or multiple pieces of the first setting information (see Fig. 3 and paras 43 and 52-56, registered preset setting values and fixed setting values are compared to each other and only those setting items that a user is allowed to change it displayed to the user and fixed setting items take precedence over default or preset setting items).  
Regarding claim 5, Ozaki further discloses wherein the generating unit generates multiple pieces of second setting -20 -10209874US01information (see Figs. 8 and 11 and paras 48-56 and 63-67, registered preset setting values and fixed setting values are compared to each other and only those setting items that a user is allowed to change it displayed to the user and fixed setting items take precedence over default or preset setting items), and 
wherein the printing unit performs printing based on one selected piece of setting information of the multiple pieces of second setting information (see Fig. 1 and paras 34 and 41, printer 1500 includes printing unit 17 that performs printing based on setting items).  
Regarding claim 6, Ozaki further discloses a display unit configured to display the second setting information (see Figs. 1 and 8 and para 28, display 10).  
Regarding claim 7, Ozaki further discloses wherein the display unit further displays a reason why the first setting information not generated as the second setting information is not generated as the second setting information (see Fig. 8 and paras 51-56, a reason for a setting override or inability to change is displayed to a user).  
Regarding claim 8, Ozaki further discloses wherein the particular point of time is a point of time the setting value was fixed by the fixing unit (see Fig. 11 and paras 53-54, an 
Regarding claim 9, Ozaki further discloses wherein the printing system is configured to: enable a first user to set the first setting information (see paras 58-61, a general authorized user can make setting changes and alter or modify presets), and enable a user having a particular authority of the first user to specify one or more setting items of the setting items (see paras 48-56, an administrator can set permissions and setting values).  
Regarding claim 10, Ozaki further discloses wherein authentication is requested when the user having the particular authority specifies one or more setting items of the setting items (see para 44, an administrative right is required by for an administrator).
Regarding claim 12, Ozaki further discloses a computer-readable medium storing one or more programs including instructions, which when executed by one or more processors of a printing system including a printing apparatus, cause the printing system to perform the printing method according to claim 11 (see para 69, a program on a memory device can be executing by a processor).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. To further show the state of art please refer to the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677